                            Case 18-23791-LMI               Doc 47       Filed 02/15/19          Page 1 of 3
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 18-23791-LMI
Maria Irma Davis                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 13, 2019
                                      Form ID: CGFD65                    Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +Maria Irma Davis,   16220 NW 2nd Avenue,    Apt#514,   Miami, FL 33169-6549
smg             Florida Department of Revenue,    POB 6668,   Bankruptcy Division,   Tallhassee, FL 32314-6668
cr             +Parkway Grove Condominium Association, Inc.,    Eisinger, Brown, Lewis, Frankel & Chaiet,
                 Michele A. Crosa, Esq.,    4000 Hollywood Boulevard, Suite 265-S,    Hollywood, FL 33021-6782
94786344       +Chase Bank USA, NA,   P.O. Box 15298,    Wilmington, DE 19850-5298
94786346       +IC System Inc.,   P.O. Box 64378,    Saint Paul, MN 55164-0378
94786347       +Parkway Grove Condo. Ass’n,    1450 NW 87 AVE, #204,   Doral, FL 33172-3009
94786348       +Parkway Grove Condo. Registered Agent,    Eisinger Brown Lewis Frankel Chaiet,
                 4000 Hollywood Blvd., #265 South,    Hollywood, FL 33021-6782
94849146       +Parkway Grove Condominium Association,Inc.,    c/o Eisinger,Brown,Lewis,Frankel&Chaiet,,
                 Michele A. Crosa, Esq.,    4000 Hollywood Blvd.,Suite 265-S,   Hollywood, FL 33021-6782

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
94786343       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 14 2019 03:00:22
                 Capital One Bank USA NA,   10700 Capital One Way,   Glen Allen, VA 23060-9243
94786345        E-mail/Text: mrdiscen@discover.com Feb 14 2019 02:50:34     Discover FINCL SVC LLC,
                 PO BOX 15316,   Wilmington, DE 19850-5316
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2019 at the address(es) listed below:
              Mandy L Mills    on behalf of Debtor Maria Irma Davis mmills@legalservicesmiami.org,
               sfreire@legalservicesmiami.org;pleadings@legalservicesmiami.org
              Michele A Crosa     on behalf of Creditor   Parkway Grove Condominium Association, Inc.
               mcrosa@eisingerlaw.com, sorta@eisingerlaw.com
              Nancy K. Neidich    e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
                                                                                             TOTAL: 4
                           Case 18-23791-LMI                    Doc 47          Filed 02/15/19               Page 2 of 3
CGFD65 (10/01/16)




ORDERED in the Southern District of Florida on February 13, 2019




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 18−23791−LMI
                                                                                                                 Chapter: 13



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Maria Irma Davis
fka Maria I. Artigas
16220 NW 2nd Avenue
Apt#514
Miami, FL 33169

SSN: xxx−xx−9398




                              ORDER DETERMINING DEBTOR'S
                     COMPLIANCE WITH FILING REQUIREMENTS OF §521(a)(1)

       Pursuant to 11 U.S.C. §521(i), if an individual debtor in a voluntary case under chapter 7 or 13 fails to
file all of the information required under 11 U.S.C. §521(a)(1) within 45 days after the date of the filing of
the petition, the case shall be automatically dismissed effective on the 46th day after the date of the filing
of the petition.




                                                                    Page 1 of 2
                        Case 18-23791-LMI               Doc 47         Filed 02/15/19   Page 3 of 3




      The information required by 11 U.S.C. §521(a)(1) as provided by the debtor* in this case is complete
to the satisfaction of the trustee and no creditor or other party in interest has filed a request for an order of
dismissal pursuant to 11 U.S.C. §521(i)(2) as provided under Local Rule 1017−2(A)(2). Based upon the
trustee's review, the court has determined that the debtor has complied with the information requirements
of 11 U.S.C. §521(a)(1).

Accordingly, it is

ORDERED:


      1. This case is not subject to automatic dismissal under 11 U.S.C. §521(i)(1) or (2).

      2. If any creditor or other party in interest has any reason to contest the court's finding that the
         debtor has filed all information required by 11 U.S.C. §521(a)(1), that party shall file an
         objection not later than 21 days from the date of the entry of this Order, and serve such
         objection on the trustee, the United States Trustee, debtor, and debtor's counsel, if any. The
         objection should specifically identify the information and document(s) required by 11 U.S.C.
         §521(a)(1) that the debtor has failed to file.

      3. Each creditor or other party in interest served with this Order who does not file an objection
         within the 21 day deadline set forth above has waived the right to file a motion to dismiss this
         bankruptcy case for the debtor's failure to comply with 11 U.S.C. §521(a)(1).

      4. Nothing in this Order shall excuse the debtor's duty to cooperate with the United States
         Trustee and the trustee assigned to this case, and shall not prevent the United States Trustee
         or case trustee from requesting by any authorized means, including, but not limited to motion,
         that the debtor supply further information.


The clerk shall serve a copy of this order on all parties of record.




                                                               ###


    * All references to "debtor" shall include and refer to both of the debtors in a case filed jointly by two
                                                  individuals.




                                                           Page 2 of 2
